U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 April 15, 2014 FILED VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Hotchkis & Wiley Funds (the “Trust”) File Nos.: 333-68740 and 811-10487 Dear Sir or Madam: Pursuant to Rule 485(a) of the Securities Act of 1933, as amended (the “1933 Act”), the Investment Company Act of 1940, as amended (the “1940 Act”), and the regulations thereunder, transmitted herewith on behalf of the Trust is Post-Effective Amendment No. 31 to the Trust’s Registration Statement on Form N-1A under the 1933 Act (Amendment No.32 under the 1940 Act), for the purpose of introducing a new series, the “Hotchkis &Wiley Small Cap Diversified Value Fund.” Pursuant to Rule 485(a)(2), the Trust anticipates that this filing will be effective on June 30, 2014. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-5366. Very truly yours, /s/ Edward Paz Edward Paz, Esq. For U.S. Bancorp Fund Services, LLC Enclosures cc:Anna Marie Lopez, Hotchkis & Wiley Funds
